DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 16 are objected to because of the following informalities:  Claims 1 and 16 recite references to paragraphs [0082] and [0017] of Applicant’s Specification; citations should be removed.  Appropriate correction is required.

Response to Arguments
Due to the amendments, the objections have been withdrawn.
Due to the amendments, the interpretation under 35 USC 112(f) has been withdrawn.

Regarding the arguments against the rejection of claims 1-19 and 21 under 35 USC 101, the arguments of “Step 1 Under the Required Mayo Analysis”, the Examiner respectfully disagrees. The technologies described do not improve the functioning of the computer system by which they are implemented, and the claims do not present a practical application of the abstract idea. Further Mayo Analysis Steps are explained in greater detail below in the response to arguments.

Regarding the arguments under “Step 2A Under the Mayo Analysis”, the Examiner respectfully disagrees. Regarding “the claimed invention is directed to specific and novel improvements to a platform implementing a unique computer implemented method for evaluating, characterizing, and selecting communications that have been evaluated so as to be built into a communication that can be transmitted to a target recipient who may also be evaluated, such as where the communications and communication elements are selected for transmission, such as based on a  correspondence between the communication content and its effectiveness, such as with regard to its relevancy to one or more the target recipient,” the Paragraph [0016] recites the use of the network connection for transferring the data packet in a non-particular way.  Additionally, see MPEP 2106.05(b)III, particularly “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not integrate a judicial exception or provide significantly more. See Bilski, 561 U.S. at 610, 95 USPQ2d at 1009 (citing Parker v. Flook, 437 U.S. 584, 590, 198 USPQ 193, 197 (1978)), and CyberSource v. Retail Decisions, 654 F.3d 1366, 1370, 99 USPQ2d 1690 (Fed. Cir. 2011) (citations omitted) ("[N]othing in claim 3 requires an infringer to use the Internet to obtain that data. The Internet is merely described as the source of the data. We have held that mere ‘[data-gathering] step[s] cannot make an otherwise nonstatutory claim statutory.’" 654 F.3d at 1375, 99 USPQ2d at 1694 (citation omitted)).” 
Regarding the “unique configuration of the processing elements,” Applicant does not provide adequate evidence or technical reasoning on how the process improves the efficiency of the computer and is beyond conventional use of components, as opposed to the efficiency of the process, or of any other technological aspect of the computer to carry out the abstract idea. The Examiner asserts that there is no indication here that the claimed invention addresses a problem specifically arising in the realm of computer technology. Furthermore, using a computer to perform tasks such as providing care for the patient more quickly or efficiently does not confer patent eligibility on an otherwise ineligible abstract idea.

Regarding the arguments under “Application of the Case Law to the Rejected Claims”, the Examiner respectfully disagrees. Reciting MPEP 2106.04(a), “To facilitate examination, the Office has set forth an approach to identifying abstract ideas that distills the relevant case law into enumerated groupings of abstract ideas. The enumerated groupings are firmly rooted in Supreme Court precedent as well as Federal Circuit decisions interpreting that precedent, as is explained in MPEP § 2106.04(a)(2). This approach represents a shift from the former case-comparison approach that required examiners to rely on individual judicial cases when determining whether a claim recites an abstract idea. By grouping the abstract ideas, the examiners’ focus has been shifted from relying on individual cases to generally applying the wide body of case law spanning all technologies and claim types.” Examiner has relied on 2019 PEG guidance to analyze claim limitations regarding the recitation of an abstract idea. Regarding the recitation of relevant court cases for analyzing the other limitations including the “unique processing platform” have been analyzed under 2019 PEG: Step 2A- Prong Two and Step 2B given the current amendments; an updated rejection is presented below reciting appropriate court cases and sections from the MPEP.

Regarding the arguments under “The Office Improperly Overgeneralized the Claimed Invention”, the Examiner respectfully disagrees. Claims have been analyzed under 2019 PEG guidelines and the claims have been analyzed individually and as a whole. Updated rejection is presented below.

Regarding the arguments under “Step 2B under the required Mayo analysis”, the Examiner respectfully disagrees. Using a computer to perform tasks such as the process of “using an applicable rule is applied and the predicted outcome does not result” more quickly or efficiently does not confer patent eligibility on an otherwise ineligible abstract idea. 
Regarding the analysis of the invention’s inventiveness under Step 2B analysis by using Berkheimer analysis, Examiner asserts that appropriate forms of support include one or more of the following: (a) A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s); (b) A citation to one or more of the court decisions discussed in Subsection II below as noting the well-understood, routine, conventional nature of the additional element(s); (c) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); and (d) A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).  See MPEP § 2106.05(d)(I). The Office Action cites to relevant court decisions, which are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II):
Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information))
Examiner argues that the following rejection under 35 USC 101 complies with the guidelines to analyze subject matter eligibility.

Regarding the arguments under “New Guidance Memo Issued by Commissioner”, the Examiner respectfully disagrees. Revised 2019 PEG analysis with Step 1, 2A and 2B considerations has been conducted for the cited claims. Updated rejection due to the current amendments following the guidelines is presented below.

Regarding the arguments under “Request for Clarification Under New Guidance”, the Examiner respectfully disagrees. Revised 2019 PEG analysis has been conducted for the cited claims, including the analysis of the abstract idea. Updated rejection due to the current amendments following the guidelines is presented below.

Regarding the arguments under “Request for Clarification Under Berkheimer”, the Examiner respectfully disagrees. Regarding the analysis of the invention’s inventiveness under Step 2B analysis by using Berkheimer analysis, Examiner asserts that appropriate forms of support include one or more of the following: (a) A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s); (b) A citation to one or more of the court decisions discussed in Subsection II below as noting the well-understood, routine, conventional nature of the additional element(s); (c) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); and (d) A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).  See MPEP § 2106.05(d)(I). The Office Action cites to a relevant court decision, which is an example of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II):
Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information))
Examiner argues that the following rejection under 35 USC 101 complies with the guidelines to analyze subject matter eligibility.

Regarding the arguments regarding the rejection of claims 1-5 under 35 USC 102(a)(2) and claims 6-19 and 21 under 35 USC 103, Examiner agrees and therefore these rejections have been withdrawn.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 and 21 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. 

2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-19 and 21 are related to systems. Accordingly, these claims are all within at least one of the four statutory categories.

2019 PEG: Step 2A- Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.

Representative independent claim 1 includes limitations that recite at least one abstract idea. Specifically, independent claim 1 recites:

A system for evaluating, processing, and submitting claims on behalf of a first patient receiving a health treatment to a third-party obligator, the system comprising: 
a client computing device having a display coupled therewith and including a communications element for receiving and transmitting a first patient data packet via an associated network connection, the client computing device configured for receiving data pertaining to a treatment proposed by a healthcare provider to be administered to the first patient in order to treat one or more conditions thereof so as to produce the first patient data packet; 
a structured database containing a plurality of searchable libraries, the plurality of libraries containing a first library including data files pertaining to an obligation agreement between the first patient and a third- party obligator, the obligation agreement including a set of terms defining a coverage for one or more treatments, and a second library including a set of rules for evaluating a level of correspondence between the obligation agreement and one or more procedures proposed to be administered in accordance with the proposed treatment, the terms of the set of terms of the obligation agreement and the rules of the set of rules being coded [0082] so as to associate each respective term and rule with a defined searchable category [0017], the database being structured to be queried in a manner to effectuate rapid access to the first patient's obligation agreement and a subset of rules identifiable as being applicable for performing the evaluation; 
a server system having a set of processing engines for executing one or more sets of instructions, the server system configured for receiving the first patient data packet and for evaluating the proposed procedures of the proposed treatment against the set of terms of the obligation agreement so as to determine the likelihood that the proposed treatment will be covered, the server system comprising: 
a first processing engine for executing one or more sets of instructions for receiving the data packet containing the data pertaining to the proposed treatment, and for identifying the proposed procedures to be administered for the purpose of implementing the proposed treatment, each procedure having a determined cost associated therewith; 
a second processing engine for efficiently executing one or more sets of instructions for retrieving from the structured database the obligation agreement, for identifying terms of the obligation agreement applicable to the proposed procedures, and for identifying and retrieving the subset of rules applicable for performing the evaluation, the evaluation determining a level of correspondence between the applicable terms of the obligation agreement and the proposed procedures to be administered; 
a third processing engine for executing one or more sets of instructions for performing the evaluation, the evaluation comprising: applying the identified subset of rules to both the identified terms of the obligation agreement and the one or more procedures proposed to be provided to determine a level of correspondence between the identified terms of the obligation agreement and the one or more procedures proposed to be administered, and if the level of correspondence falls below a determined level, identifying one or more trends affecting the application of the identified rules, and based on the one or more identified trends updating and reapplying the identified rules so as to appropriately adjust the level of correspondence; 
a fourth processing engine for executing one or more sets of instructions for determining a likelihood that the one or more procedures proposed to be administered are covered by the obligation agreement so as to produce a covered procedure plan, the likelihood determination being based partially on the level of correspondence or the adjusted level of correspondence;
a fifth processing engine for determining, using the covered procedure plan, a percentage of the cost that is likely be paid on for each administered procedure to generate a total amount to be reimbursed; and
a sixth processing engine for executing one or more sets of instructions for comparing the one or more procedures proposed to be administered with the total amount to be reimbursed and for authorizing that one or more of the proposed procedures to be administered based on the likelihood that a given procedure will be covered.

The Examiner submits that the foregoing underlined limitations and italicized key terms  constitute “certain methods of organizing human activity”, more specifically managing human interactions because the steps of evaluating the proposed procedures of the proposed treatment against the set of terms of the obligation agreement, identifying the proposed procedures to be administered for the purpose of implementing the proposed treatment, identifying terms of the obligation agreement applicable to the proposed procedures, identifying the subset of rules applicable for performing the evaluation, performing the evaluation by applying the identified subset of rules to both the identified terms of the obligation agreement and the one or more procedures proposed to be provided to determine a level of correspondence between the identified terms of the obligation agreement and the one or more procedures proposed to be administered , identifying one or more trends affecting the application of the identified rules, and based on the one or more identified trends updating and reapplying the identified rules so as to appropriately adjust the level of correspondence, determining a likelihood that the one or more procedures proposed to be administered are covered by the obligation agreement so as to produce a covered procedure plan, determining, using the covered procedure plan, a percentage of the cost that is likely be paid on for each administered procedure to generate a total amount to be reimbursed, and finally comparing the one or more procedures proposed to be administered with the total amount to be reimbursed and for authorizing that one or more of the proposed procedures to be administered based on the likelihood that a given procedure will be covered are all steps for the management of the management of the interactions between a medical provider and of a patient for the management of the patient’s medical billing and procedures that can be administered by further considering insurance coverage and can additionally determine insurance reimbursement.

In addition to the abstracted idea claimed in claim 1, claim 16 recites: 

A system for evaluating and processing claims on behalf of a patient receiving a health treatment, the system comprising: 
a client computing device having a display coupled therewith, the display for displaying a graphical user interface to a first individual using the client computing device, the graphical user interface for generating an interactive dashboard for presentation via the display, the interactive dashboard configured for presenting a claims interview to the first individual and for receiving responses thereto from the first individual, the claims interview pertaining to a treatment proposed to be administered to a patient in order to treat one or more conditions thereof so as to produce a patient data packet, the client computing device including a communications element for transmitting the patient data packet via an associated network connection; 
a structured database, coupled to the client computing device via a network connection, the structured database containing a plurality of searchable libraries, the plurality of libraries containing a first library including data files pertaining to an obligation agreement between the patient and a third-party obligator, the obligation agreement including a set of terms defining a coverage for one or more treatments, and a second library including a set of rules for evaluating a level of correspondence between the obligation agreement and one or more procedures proposed to be administered in accordance with the proposed treatment, the terms of the set of terms of the obligation agreement and the rules of the set of rules being coded [0082] so as to associate each respective term and rule with a defined searchable category [0017], the database being structured to be queried in a manner to effectuate rapid access to the patient's obligation agreement and a subset of rules identifiable as being applicable for performing the evaluation; 
a server system coupled to both the structured database and the client computing device via the network connection, the server system having a set of processing engines for executing one or more sets of instructions, the server system configured for generating a project builder, the project builder for providing the graphical user interface to the client computing device via the network connection for local display thereby, the server system being configured for executing one or more sets of instructions for: 
generating, by a first set of processing engines implementing a first set of instructions, the client interview for display at the graphical user interface via the interactive dashboard, the client interview including one or more interrogatories that are configured for eliciting one or more responses from the first individual, the one or more responses being used to produce the patient data packet; receiving, by the server system, the produced patient data packet from the interactive dashboard via the network connection and for employing the patient data packet in the creation of an individualistic characteristic profile for the patient, the individualistic characteristic profile including a characterization of one or more conditions of the patient, one or more treatments proposed to be administered to the patient to alleviate the one or more conditions, and one or more terms of the obligation agreement determined to be pertinent to one or more of the conditions of the patient and the one or more treatments proposed to be administered, the one or more proposed treatments having a cost being associated therewith; 
performing, by a second set of processing engines implementing a second set of instructions, using the individualistic characteristic profile for the patient, an evaluation, the evaluation comprising: applying the identified subset of rules to both the identified terms of the obligation agreement and the one or more procedures proposed to be provided to determine a level of correspondence between the identified terms of the obligation agreement and the one or more procedures proposed to be administered, and if the level of correspondence falls below a determined level, identifying one or more trends affecting the application of the identified rules, and based on the one or more identified trends updating and reapplying the identified rules so as to appropriately adjust the level of correspondence; 
determining, by a third set of processing engines, based on the evaluation, a likelihood that the one or more proposed procedures to be administered are covered by the obligation agreement so as to produce a covered procedure plan, the likelihood determination being based partially on the level of correspondence or the adjusted level of correspondence; 
determining, by a fourth set of processing engines, using the covered procedure plan, a percentage of the cost that is likely be paid for each administered procedure of the proposed procedures so as to generate a total amount to be reimbursed; and 
comparing, by a fifth set of processing engines, the one or more proposed procedures to be administered with the total amount to be reimbursed, and for authorizing one or more of the proposed procedures to be administered based on the likelihood that the one or more proposed procedures will be covered.

These claims further recite managing human interactions. In addition to the claim limitations mapping out the managing human interactions abstract idea, claim 16 further recites presenting a claims interview to the first individual and for receiving responses thereto from the first individual, generating the client interview where the client interview including one or more interrogatories that are configured for eliciting one or more responses from the first individual and then the creation of an individualistic characteristic profile for the patient which is used for analyzing the obligator agreement as described in claim 1 are steps for the management of the interactions between a medical provider and of a patient for the management of the patient’s medical billing and procedures that can be administered by further considering insurance coverage and can additionally determine insurance reimbursement.

Any limitations not identified above as part of a mental process are deemed “additional elements” (i.e., processor) and will be discussed in further detail below. 

Accordingly, the claim as a whole recites at least one abstract idea.

Furthermore, dependent claims further define the at least one abstract idea, and thus fails to make the abstract idea any less abstract as noted below:

Claims 2 and 17 recite mapping conditions with terms of the insurance coverage agreement to define relationships, thus further reciting the abstract idea. Claims 3 and 18 recite additional determining steps of the number of instances between a procedure to another patient undergoing a similar procedure and considers the weighting that is used in performing the likelihood determination for the first patient is increased, therefore further defining the abstract idea. Claims 4 and 19 recite submitting an invoice for reimbursement; this would be a physical step to facilitate that the patient gets treated, thus further defines the abstract idea. Claim 5 recites a determining steps for amount to be reimbursed, therefore further defining the abstract idea. Claims 6-8 and 21 recite an interview system to further determine authorizing the treatment by interviewing the provider to determine insurance coverage eligibility, therefore further reciting the abstract idea. Claim 9 recites sending an authorization for authorizing the treatment to the provider, thus further reciting the abstract idea. Claims 10-15 recite various determining steps to determine the likelihood of the condition and treatment matching the terms of the insurance agreement for reimbursement and can analyze conflict between a proposed treatment and the insurance coverage obligation, and alters alternatives for other treatments if a treatment is not covered, therefore further defining the abstract idea.

2019 PEG: Step 2A- Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrates the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exceptions into a “practical application.”

In the present case, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

A system for evaluating, processing, and submitting claims on behalf of a first patient receiving a health treatment to a third-party obligator, the system comprising: 
a client computing device having a display coupled therewith and including a communications element for receiving and transmitting a first patient data packet via an associated network connection, the client computing device configured for receiving data pertaining to a treatment proposed by a healthcare provider to be administered to the first patient in order to treat one or more conditions thereof so as to produce the first patient data packet; (merely data gathering steps as noted below, see MPEP 2106.05(g) and Symantec)
a structured database containing a plurality of searchable libraries, the plurality of libraries containing a first library including data files pertaining to an obligation agreement between the first patient and a third- party obligator, the obligation agreement including a set of terms defining a coverage for one or more treatments, and a second library including a set of rules for evaluating a level of correspondence between the obligation agreement and one or more procedures proposed to be administered in accordance with the proposed treatment, the terms of the set of terms of the obligation agreement and the rules of the set of rules being coded [0082] so as to associate each respective term and rule with a defined searchable category [0017], the database being structured to be queried in a manner to effectuate rapid access to the first patient's obligation agreement and a subset of rules identifiable as being applicable for performing the evaluation; (merely data gathering steps as noted below, see MPEP 2106.05(g) and Symantec)
a server system having a set of processing engines for executing one or more sets of instructions (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f)), the server system configured for receiving the first patient data packet (merely data gathering steps as noted below, see MPEP 2106.05(g) and Symantec) and for evaluating the proposed procedures of the proposed treatment against the set of terms of the obligation agreement so as to determine the likelihood that the proposed treatment will be covered, the server system comprising: 
a first processing engine for executing one or more sets of instructions (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f)) for receiving the data packet containing the data pertaining to the proposed treatment (merely data gathering steps as noted below, see MPEP 2106.05(g) and Symantec), and for identifying the proposed procedures to be administered for the purpose of implementing the proposed treatment, each procedure having a determined cost associated therewith; 
a second processing engine for efficiently executing one or more sets of instructions for retrieving from the structured database the obligation agreement, for (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f)) identifying terms of the obligation agreement applicable to the proposed procedures, and for identifying and retrieving (merely data gathering steps as noted below, see MPEP 2106.05(g) and Symantec) the subset of rules applicable for performing the evaluation, the evaluation determining a level of correspondence between the applicable terms of the obligation agreement and the proposed procedures to be administered; 
a third processing engine for executing one or more sets of instructions for (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f)) performing the evaluation, the evaluation comprising: applying the identified subset of rules to both the identified terms of the obligation agreement and the one or more procedures proposed to be provided to determine a level of correspondence between the identified terms of the obligation agreement and the one or more procedures proposed to be administered, and if the level of correspondence falls below a determined level, identifying one or more trends affecting the application of the identified rules, and based on the one or more identified trends updating and reapplying the identified rules so as to appropriately adjust the level of correspondence; 
a fourth processing engine for executing one or more sets of instructions for (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f)) determining a likelihood that the one or more procedures proposed to be administered are covered by the obligation agreement so as to produce a covered procedure plan, the likelihood determination being based partially on the level of correspondence or the adjusted level of correspondence;
a fifth processing engine for (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f)) determining, using the covered procedure plan, a percentage of the cost that is likely be paid on for each administered procedure to generate a total amount to be reimbursed; and
a sixth processing engine for executing one or more sets of instructions for (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f)) comparing the one or more procedures proposed to be administered with the total amount to be reimbursed and for authorizing that one or more of the proposed procedures to be administered based on the likelihood that a given procedure will be covered.


For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.

Regarding the additional limitations of a server system having a set of processing engines (engines first-sixth) for executing one or more sets of instructions, the Examiner submits that these limitations amount to merely using software to tailor information and provide it to the user on a generic computer (see MPEP § 2106.05(f)).

Regarding the additional limitation of a client computing device having a display coupled therewith and including a communications element for receiving and transmitting a first patient data packet via an associated network connection, the client computing device configured for receiving data pertaining to a treatment proposed by a healthcare provider to be administered to the first patient in order to treat one or more conditions thereof so as to produce the first patient data packet,   these are merely pre-solution activities. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of collecting data to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)). The client computing device having a display that includes communications module perform the data gathering steps of receiving and transmitting patient data packets via a network and via the server system and further receiving data for the proposed treatments and the extra steps of producing the patient data packet to be received by the first engine provides steps of pre-solution activity for the noted abstract idea. Paragraph [0016] recites the use of the network connection for transferring the data packet in a non-particular way.  Additionally, see MPEP 2106.05(b)III, particularly “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not integrate a judicial exception or provide significantly more. See Bilski, 561 U.S. at 610, 95 USPQ2d at 1009 (citing Parker v. Flook, 437 U.S. 584, 590, 198 USPQ 193, 197 (1978)), and CyberSource v. Retail Decisions, 654 F.3d 1366, 1370, 99 USPQ2d 1690 (Fed. Cir. 2011) (citations omitted) ("[N]othing in claim 3 requires an infringer to use the Internet to obtain that data. The Internet is merely described as the source of the data. We have held that mere ‘[data-gathering] step[s] cannot make an otherwise nonstatutory claim statutory.’" 654 F.3d at 1375, 99 USPQ2d at 1694 (citation omitted))”

Regarding the additional limitation of a structured database containing a plurality of searchable libraries, the plurality of libraries containing a first library including data files pertaining to an obligation agreement between the first patient and a third- party obligator, the obligation agreement including a set of terms defining a coverage for one or more treatments, and a second library including a set of rules for evaluating a level of correspondence between the obligation agreement and one or more procedures proposed to be administered in accordance with the proposed treatment, the terms of the set of terms of the obligation agreement and the rules of the set of rules being coded [0082] so as to associate each respective term and rule with a defined searchable category [0017], the database being structured to be queried in a manner to effectuate rapid access to the first patient's obligation agreement and a subset of rules identifiable as being applicable for performing the evaluation, the server system configured for receiving the first patient data packet, the first processing engine for receiving the data packet containing the data pertaining to the proposed treatment, and a second processing engine for retrieving the subset of rules,   these are merely pre-solution activities. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of collecting data to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)). Information provided by the structured database and searchable libraries with collected data on obligation agreements and then receiving this data from the second engine provides steps of pre-solution activity for the noted abstract idea. Paragraph [0017] recites receiving the parsed data in a structured database in a non-particular way. Paragraph [0081] recites the use of an AI module for searching a database in a non-particular way. Additionally, see MPEP 2106.05(b)III, particularly “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not integrate a judicial exception or provide significantly more. See Bilski, 561 U.S. at 610, 95 USPQ2d at 1009 (citing Parker v. Flook, 437 U.S. 584, 590, 198 USPQ 193, 197 (1978)), and CyberSource v. Retail Decisions, 654 F.3d 1366, 1370, 99 USPQ2d 1690 (Fed. Cir. 2011) (citations omitted) ("[N]othing in claim 3 requires an infringer to use the Internet to obtain that data. The Internet is merely described as the source of the data. We have held that mere ‘[data-gathering] step[s] cannot make an otherwise nonstatutory claim statutory.’" 654 F.3d at 1375, 99 USPQ2d at 1694 (citation omitted))”

Additionally, claim 16 recites a client computing device having a display coupled therewith, the display for displaying a graphical user interface to a first individual using the client computing device, the graphical user interface for generating an interactive dashboard for presentation via the display, and a server system coupled to both the structured database and the client computing device via the network connection, the server system having a set of processing engines for executing one or more sets of instructions, the server system configured for generating a project builder, the project builder for providing the graphical user interface to the client computing device via the network connection for local display thereby; the Examiner submits that these limitations amount to merely using software to tailor information and provide it to the user on a generic computer (see MPEP § 2106.05(f)). Paragraph [0124] recites the project builder to generate the graphical interface in a non-particular way to carry out the abstract idea by presenting the client interview for processing claims, and is therefore mere computer implementation. Other additional elements presented in claim 16 are similar to that of claim 1.

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to evaluate, process and submit claims, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05).

For these reasons, the independent claims do not recite additional elements that integrate the judicial exception into a practical application.

The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set below:

 Claims 3, 4, 5, 6, 8, 9, 10, and 18 recite various “engines” and GUIs that are used to carry out aspects of the abstract idea as noted above, therefore merely invokes the use of a computer to carry out the abstract idea.

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.

Regarding the additional limitations of a server system having a set of processing engines (engines first-sixth) for executing one or more sets of instructions, the Examiner submits that these limitations amount to merely using software to tailor information and provide it to the user on a generic computer (see MPEP § 2106.05(f)).

Regarding the additional limitation of a client computing device having a display coupled therewith and including a communications element for receiving and transmitting a first patient data packet via an associated network connection, the client computing device configured for receiving data pertaining to a treatment proposed by a healthcare provider to be administered to the first patient in order to treat one or more conditions thereof so as to produce the first patient data packet,   these are merely pre-solution activities. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of collecting data to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g) and MPEP § 2106.05(d)(II), specifically Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information)). The client computing device having a display that includes communications module perform the data gathering steps of receiving and transmitting patient data packets via a network and via the server system and further receiving data for the proposed treatments and the extra steps of producing the patient data packet to be received by the first engine provides steps of pre-solution activity for the noted abstract idea. Paragraph [0016] recites the use of the network connection for transferring the data packet in a non-particular way.  Additionally, see MPEP 2106.05(b)III, particularly “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not integrate a judicial exception or provide significantly more. See Bilski, 561 U.S. at 610, 95 USPQ2d at 1009 (citing Parker v. Flook, 437 U.S. 584, 590, 198 USPQ 193, 197 (1978)), and CyberSource v. Retail Decisions, 654 F.3d 1366, 1370, 99 USPQ2d 1690 (Fed. Cir. 2011) (citations omitted) ("[N]othing in claim 3 requires an infringer to use the Internet to obtain that data. The Internet is merely described as the source of the data. We have held that mere ‘[data-gathering] step[s] cannot make an otherwise nonstatutory claim statutory.’" 654 F.3d at 1375, 99 USPQ2d at 1694 (citation omitted))”

Regarding the additional limitation of a structured database containing a plurality of searchable libraries, the plurality of libraries containing a first library including data files pertaining to an obligation agreement between the first patient and a third- party obligator, the obligation agreement including a set of terms defining a coverage for one or more treatments, and a second library including a set of rules for evaluating a level of correspondence between the obligation agreement and one or more procedures proposed to be administered in accordance with the proposed treatment, the terms of the set of terms of the obligation agreement and the rules of the set of rules being coded [0082] so as to associate each respective term and rule with a defined searchable category [0017], the database being structured to be queried in a manner to effectuate rapid access to the first patient's obligation agreement and a subset of rules identifiable as being applicable for performing the evaluation, the server system configured for receiving the first patient data packet, the first processing engine for receiving the data packet containing the data pertaining to the proposed treatment, and a second processing engine for retrieving the subset of rules,   these are merely pre-solution activities. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of collecting data to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g) and MPEP § 2106.05(d)(II), specifically Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information)). Information provided by the structured database and searchable libraries with collected data on obligation agreements and then receiving this data from the second engine provides steps of pre-solution activity for the noted abstract idea. Paragraph [0017] recites receiving the parsed data in a structured database in a non-particular way. Paragraph [0081] recites the use of an AI module for searching a database in a non-particular way. Additionally, see MPEP 2106.05(b)III, particularly “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not integrate a judicial exception or provide significantly more. See Bilski, 561 U.S. at 610, 95 USPQ2d at 1009 (citing Parker v. Flook, 437 U.S. 584, 590, 198 USPQ 193, 197 (1978)), and CyberSource v. Retail Decisions, 654 F.3d 1366, 1370, 99 USPQ2d 1690 (Fed. Cir. 2011) (citations omitted) ("[N]othing in claim 3 requires an infringer to use the Internet to obtain that data. The Internet is merely described as the source of the data. We have held that mere ‘[data-gathering] step[s] cannot make an otherwise nonstatutory claim statutory.’" 654 F.3d at 1375, 99 USPQ2d at 1694 (citation omitted))”

Additionally, claim 16 recites a client computing device having a display coupled therewith, the display for displaying a graphical user interface to a first individual using the client computing device, the graphical user interface for generating an interactive dashboard for presentation via the display, and a server system coupled to both the structured database and the client computing device via the network connection, the server system having a set of processing engines for executing one or more sets of instructions, the server system configured for generating a project builder, the project builder for providing the graphical user interface to the client computing device via the network connection for local display thereby; the Examiner submits that these limitations amount to merely using software to tailor information and provide it to the user on a generic computer (see MPEP § 2106.05(f)). Paragraph [0124] recites the project builder to generate the graphical interface in a non-particular way to carry out the abstract idea by presenting the client interview for processing claims, and is therefore mere computer implementation. Other additional elements presented in claim 16 are similar to that of claim 1.

The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exceptions for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  

For the reasons stated, the claims fail the Subject Matter Eligibility Test and are consequently rejected under 35 USC 101. Therefore, claims 1-19 and 21 are rejected under 35 USC 101 as being directed to non-statutory subject matter.


Allowable Subject Matter
The following references that were cited in the previous office action have been considered as relevant to the above subject matter, however have not been used in the above rejections:
US 2010/0063907 A1 to Savani et al. teaches of an insurance billing system to transfer patient data and to compare their insurance coverage to determine a procedure that can be appropriately covered by insurance, however does not teach of the terms of the set of terms of the insurance’s obligation agreement and the rules of the set of rules being coded so as to associated each respective term and a rule with a defined searchable category, and the database being structured to be queried and does not teach of an interview system to obtain knowledge of the patient’s condition.
US 2014/0372141 A1 to Renner et al. teaches of an interface system that can be given to a provider to give to a patient to answer pertinent medical questions, however does not teach of an insurance billing system to transfer patient data and to compare their insurance coverage to determine a procedure that can be appropriately covered by insurance, however does not teach of the terms of the set of terms of the insurance’s obligation agreement and the rules of the set of rules being coded so as to associated each respective term and a rule with a defined searchable category, and the database being structured to be queried
WO 2015/042014 A1 to Hussam teaches of generating insurance reports using a questionnaire and considering the anatomy of the patient to further generate billing codes automatically, however does not teach of an insurance billing system to transfer patient data and to compare their insurance coverage to determine a procedure that can be appropriately covered by insurance, however does not teach of the terms of the set of terms of the insurance’s obligation agreement and the rules of the set of rules being coded so as to associated each respective term and a rule with a defined searchable category, and the database being structured to be queried
NPL “Prior Authorization Reform for Better Patient Care” teaches of prior authorization needed for patients to lower procedure costs in medical billing, however does not teach of an insurance billing system to transfer patient data and to compare their insurance coverage to determine a procedure that can be appropriately covered by insurance, however does not teach of the terms of the set of terms of the insurance’s obligation agreement and the rules of the set of rules being coded so as to associated each respective term and a rule with a defined searchable category, and the database being structured to be queried

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONSTANTINE SIOZOPOULOS whose telephone number is (571)272-6719. The examiner can normally be reached Monday-Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONSTANTINE SIOZOPOULOS/
Examiner
Art Unit 3686



/LINH GIANG LE/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        5/23/22